Exhibit 10.3

December 24, 2014

 

Information for Recipients of

Liberty Interactive Corporation Nonqualified Stock Options

2010 Incentive Plan

 

Notice of Grant.  Congratulations!  You have been granted Nonqualified Stock
Options exercisable for shares of Liberty Interactive Corporation’s Series B
Liberty Ventures Common Stock (“LVNTB”) and Series B QVC Group Common Stock
(“QVCB”) (collectively, the “Options”).  A Nonqualified Stock Option Agreement
(the “Agreement”) setting forth the terms of the Options follows this
informational page.  The Options were granted under the Liberty Interactive
Corporation 2010 Incentive Plan (the “2010 Incentive Plan”). 

 

Acknowledgment of Grant.  By your signature on the Agreement, you are
acknowledging the terms and conditions of the award set forth in the
Agreement.  The Options were granted by Liberty Interactive Corporation (the
“Company”) and became effective as of the Grant Date (as that term is defined in
the Agreement) and were granted on the terms and conditions reflected in the
Agreement.  The number and type of Options granted to you was approved by the
Compensation Committee of the Board of Directors of the Company.

 

2010 Incentive Plan – Exhibit A.  The 2010 Incentive Plan that governs the
Options is incorporated into the Agreement as Exhibit A. 

 

SEC Registration Statements.  The LVNTB shares issuable upon exercise of the
Options were registered with the Securities and Exchange Commission on a Form
S-8 filed on December 17, 2014 (Registration No. 333-201010).  The QVCB shares
issuable upon exercise of the Options were registered with the Securities and
Exchange Commission on a Form S-8 filed on December 17, 2014 (Registration No.
333-201010). The  statement can be found on the Company’s website at
http://ir.libertyinteractive.com/sec.cfm.  Also available on the Company’s
website are the most recent annual, quarterly and current reports as filed with
the Securities and Exchange Commission.  Please refer to these reports as well
as the Company’s future filings with the Securities and Exchange Commission
(also available on the Company’s website) for important information regarding
the Company and its common stock.

 

Tax and Estate Advice.  We recommend that you consult with your personal tax
and/or estate advisor regarding the effect of the award of Options on your
personal tax and estate situation.

 

--------------------------------------------------------------------------------

 

 

LIBERTY INTERACTIVE CORPORATION

2010 INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of December 24, 2014 by and between LIBERTY INTERACTIVE
CORPORATION, a Delaware corporation (the “Company”), and Gregory B. Maffei (the
“Grantee”).

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of the Company.  The Company has adopted the Liberty
Interactive Corporation 2010 Incentive Plan (as may be amended prior to or after
the Grant Date, the “Plan”), a copy of which as in effect on the Grant Date is
attached hereto as Exhibit A and by this reference made a part hereof, for the
benefit of eligible employees and independent contractors of the Company and its
Subsidiaries.  Capitalized terms used and not otherwise defined herein or in the
Employment Agreement between the Company and the Grantee dated as of December
29, 2014 (the “Employment Agreement”), will have the meaning given thereto in
the Plan. 

The Company and the Grantee therefore agree as follows:

Definitions.  All capitalized terms not defined in this Agreement that are
defined in the Employment Agreement will have the meanings ascribed to them in
the Employment Agreement.  The following terms, when used in this Agreement,
have the following meanings:

“Base Price” means the QVCB Base Price and/or the LVNTB Base Price, as the
context requires. 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

“Cause” has the meaning specified in the Employment Agreement.

“Change in Control” has the meaning specified in the Employment Agreement.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.  

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

“Common Stock” means QVCB Stock and/or LVNTB Stock, as the context requires.

“Company” has the meaning specified in the preamble to this Agreement.

“Disability” has the meaning specified in the Employment Agreement.

“Employment Agreement” has the meaning specified in the recitals to this
Agreement. 





1

--------------------------------------------------------------------------------

 

“Good Reason” has the meaning specified in the Employment Agreement.

“Grant Date” means December 24, 2014.

“Grantee” has the meaning specified in the preamble to this Agreement.

“LVNTB Base Price” means $37.63, the Fair Market Value of a share of LVNTB Stock
on the Grant Date. 

“LVNTB Options” has the meaning specified in Section 2 of this Agreement.

“LVNTB Stock” means the Company’s Series B Liberty Ventures Common Stock.

“Malone Group” has the meaning specified in the Employment Agreement.

“Options” means the QVCB Options and/or the LVNTB Options, as the context
requires.

“Option Shares” has the meaning specified in Section 4(a) of this Agreement.

“Plan” has the meaning specified in the recitals to this Agreement.

“QVCB Base Price” means $29.87, the Fair Market Value of a share of QVCB Stock
on the Grant Date. 

“QVCB Options” has the meaning specified in Section 2 of this Agreement.

“QVCB Stock” means the Company’s Series B QVC Group Common Stock.

“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

“Separation” means the date as of which the Grantee is no longer employed by the
Company or any of its Subsidiaries.

“Subsidiary” has the meaning set forth in the Plan.

“Term” has the meaning specified in Section 2 of this Agreement.

“Tranche” has the meaning specified in Section 3(a) of this Agreement.

Grant of Options.  Subject to the terms and conditions herein and in the Plan,
the Company hereby awards to the Grantee as of the Grant Date, options to
purchase from the Company, exercisable as set forth in Section 3 below during
the period commencing on the Grant Date and expiring at the Close of Business on
December 24, 2021 (such period, the “Term”), subject to earlier termination as
provided in Section 9 below:  (a) nonqualified stock options to purchase from
the Company at the QVCB Base Price 646,352 shares of QVCB Stock (the “QVCB
Options”), and (b) nonqualified stock options to purchase from the Company at
the LVNTB Base Price 1,406,463 shares of LVNTB Stock (the “LVNTB Options”).  The
Base Price of each Option and the number of Options granted hereunder are
subject to adjustment pursuant



2

--------------------------------------------------------------------------------

 

to Section 13 below.  No fractional shares of QVCB Stock or LVNTB Stock will be
issuable upon exercise of an Option, and the Grantee will receive, in lieu of
any fractional share of QVCB Stock or LVNTB Stock that the Grantee otherwise
would receive upon such exercise, cash equal to the fraction representing such
fractional share multiplied by the Fair Market Value of one share of QVCB Stock
or LVNTB Stock, as applicable, as of the date on which such exercise is
considered to occur pursuant to Section 4 below.

Conditions of Exercise.  Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Options will be exercisable only in accordance with the conditions
stated in this Section 3.

(a) The Options may be exercised only to the extent they have become vested and
exercisable in accordance with the provisions of this Section 3.  Except as
otherwise provided in this Agreement or the Employment Agreement, subject to the
Grantee’s continued employment with the Company or any Subsidiary on each
applicable date, one-half of the number of QVCB Options and one-half of the
number of LVNTB Options subject to this Agreement (with any fractional Option
rounded up to the nearest whole Option) will become vested and exercisable on
each of December 24, 2018 and December 24, 2019.  The Options that become vested
and exercisable on each of the foregoing Vesting Dates are referred to as
individual “Tranches.”

(b) Notwithstanding the foregoing, (i) all Options will become vested and
exercisable on the date of the Grantee’s Separation if (A) the Grantee’s
Separation occurs on or after the Grant Date by reason of Disability or (B) the
Grantee dies while employed by the Company or a Subsidiary, and (ii) Options
that have not theretofore become vested and exercisable will become vested and
exercisable (A) to the extent provided in Section 7 of this Agreement, upon the
occurrence of a Change in Control, or (B) to the extent provided in Section 8 of
this Agreement, on the date of the Grantee's Separation.

(c) To the extent the Options become vested and exercisable, any or all of such
Options may be exercised (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof as
provided herein.

The Grantee acknowledges and agrees that the Committee, in its discretion and as
contemplated by the Plan, may adopt rules and regulations from time to time
after the date hereof with respect to the exercise of the Options and that the
exercise by the Grantee of Options will be subject to the further condition that
such exercise is made in accordance with all such rules and regulations as the
Committee may determine are applicable thereto.

Manner of Exercise.  Options will be considered exercised (as to the number and
type of Options specified in the notice referred to in Section 4(a) below) on
the latest of (i) the date of exercise designated in the written notice referred
to in Section 4(a) below, (ii) if the date so designated is not a Business Day,
the first Business Day following such date or (iii) the earliest Business Day by
which the Company has received all of the following:



3

--------------------------------------------------------------------------------

 

(d) Written notice, in such form as the Committee may require, containing such
representations and warranties as the Committee may reasonably require and
designating, among other things, the date of exercise and the number and type of
shares of Common Stock (“Option Shares”) to be purchased by exercise of Options;

(e) Payment of the Base Price for each Option Share to be purchased in any (or a
combination) of the following forms, as determined by the Grantee:  (A) cash,
(B) check, (C) whole shares of any class or series of the Company’s common
stock, (D) the delivery, together with a properly executed exercise notice, of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price (and, if
applicable the Required Withholding Amount, as described in Section 5 below), or
(E) the delivery of irrevocable instructions for the Company to withhold the
number of shares of QVCB Stock or LVNTB Stock, as applicable (valued at the Fair
Market Value of such Common Stock on the date of exercise) required to pay the
Base Price (and, if applicable, the Required Withholding Amount, as described in
Section 5 below) that would otherwise be delivered by the Company to the Grantee
upon exercise of the Options (it being acknowledged that the method of exercise
described in this clause (E) applies to the Options granted pursuant to this
Agreement and shall not apply to any options granted under the Plan to the
Grantee after the Grant Date unless otherwise provided in the applicable award
agreement); and

(f) Any other documentation that the Committee may reasonably require.

Mandatory Withholding for Taxes.  The Grantee acknowledges and agrees that the
Company will deduct from the shares of QVCB Stock or LVNTB Stock otherwise
payable or deliverable upon exercise of any Options that number of shares of
QVCB Stock or LVNTB Stock, as applicable, having a Fair Market Value on the date
of exercise that is equal to the amount of all federal, state and local taxes
required to be withheld by the Company or any Subsidiary of the Company upon
such exercise, as determined by the Company (the “Required Withholding Amount”),
unless the Grantee remits the Required Withholding Amount to the Company or its
designee in cash in such form and by such time as the Company may require or
other provisions for withholding such amount satisfactory to the Company have
been made.  If the Grantee elects to make payment of the Base Price by delivery
of irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company.  In such case, the Company will notify the broker
promptly of the Company's determination of the Required Withholding Amount. 
Notwithstanding the foregoing or anything contained herein to the contrary, (i)
the Grantee may, in his sole discretion, direct the Company to deduct from the
shares of Common Stock otherwise payable or deliverable upon exercise of any
Options that number of shares of the type of Common Stock acquired upon exercise
of such Options having a Fair Market Value of such Common Stock on the date of
exercise that is equal to the Required Withholding Amount and (ii) the Company
will not withhold any shares of Common Stock to pay the Required Withholding
Amount if the Grantee has remitted cash to the Company or a Subsidiary or
designee thereof in an amount equal to the Required Withholding Amount by such
time as the Company may require.





4

--------------------------------------------------------------------------------

 

Payment or Delivery by the Company.  As soon as practicable after receipt of all
items referred to in Section 4 above, and subject to the withholding referred to
in Section 5 above, the Company will (i) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee’s name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number and type of shares of Common Stock purchased
by exercise of Options, and (ii) deliver any cash payment to which the Grantee
is entitled in lieu of a fractional share of Common Stock as provided in Section
2 above.  Any delivery of shares of Common Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the certificates have
been received by the Grantee, or at the time the stock transfer agent completes
the transfer of shares to a brokerage account through Depository Trust Company
for the benefit of the Grantee, if applicable, and any cash payment will be
deemed effected when a check from the Company, payable to the Grantee and in the
amount equal to the amount of the cash owed, has been delivered personally to
the Grantee or, if delivery is by mail, upon receipt by the Grantee.

Effect of Change in Control on Exercisability of Options.  Upon the occurrence
of a Change in Control on or after the Grant Date but prior to the Grantee’s
Separation, any Options that are outstanding and unvested at the time of such
Change in Control will immediately become vested and exercisable in full.

Effect of Termination of Employment by the Company Without Cause or by the
Grantee For or Without Good Reason on Exercisability of Options.  

(g) If the Grantee’s Separation occurs on or after the Grant Date on account of
a termination of the Grantee’s employment by the Company without Cause or on
account of a voluntary termination by the Grantee of his employment for Good
Reason, a pro rata portion of each Tranche of each type of Options that is not
vested on the date of such Separation will vest as of the date of such
Separation, such pro rata portion with respect to each Tranche of each type of
Options to be equal to the product of the number of Option Shares represented by
the Options in such Tranche that are not vested on the date of such Separation,
multiplied by a fraction, the numerator of which is the number of calendar days
that have elapsed from the Grant Date through the date of Separation plus an
additional 548 calendar days, and the denominator of which is the number of days
in the entire vesting period for such Tranche (in no event to exceed the total
number of Option Shares represented by the unvested Options in such Tranche as
of the date of Separation).  For purposes of this Agreement, the vesting period
for each Tranche of each type of Options is the period that begins on the Grant
Date and ends on the Vesting Date for such Tranche.

(h) Notwithstanding Section 8(a), if (A) members of the Malone Group cease to
beneficially own (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, securities of the Company representing at least 20% of
the combined voting power of the then outstanding securities of the Company
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors (such percentage to be calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities) and (B) within the period



5

--------------------------------------------------------------------------------

 

beginning 90 days before and ending 210 days after the date the condition
prescribed in the foregoing clause (A) is satisfied (the “Malone Termination
Period”), there shall occur a Separation on account of a termination of the
Grantee’s employment by the Company without Cause or on account of a voluntary
termination by the Grantee of his employment for Good Reason and (C) at the time
the condition prescribed in clause (A) is satisfied or immediately following the
satisfaction of such condition, the Grantee does not beneficially own (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly,
securities of the Company representing at least 20% of the combined voting power
of the then outstanding securities of the Company ordinarily (and apart from
rights accruing under special circumstances) having the right to vote in the
election of directors (such percentage to be calculated as provided in Rule
13d-3(d) under the Exchange Act in the case of rights to acquire the Company’s
securities), then all of the outstanding, unvested Options will vest and become
exercisable in full as of the date of such Separation.

(i) If the Grantee’s Separation occurs on or after the Grant Date on account of
a voluntary termination by the Grantee of his employment without Good Reason, a
pro rata portion of each Tranche of each type of Options that is not vested on
the date of such Separation will vest and become exercisable as of the date of
such Separation, such pro rata portion with respect to each Tranche of each type
of Options to be equal to the product of the number of Option Shares represented
by the Options in such Tranche that are not vested on the date of such
Separation, multiplied by a fraction, the numerator of which is the number of
calendar days that have elapsed from the Grant Date through the date of
Separation, and the denominator of which is the number of days in the entire
vesting period for such Tranche (in no event to exceed the total number of
Option Shares represented by the unvested Options in such Tranche as of the date
of Separation).

Termination of Options.  The Options will terminate at the time specified below:

(j) If a Change in Control occurs after the Grant Date but prior to the
Grantee’s Separation, all Options will terminate at the expiration of the Term.

(k) If a Change in Control after the Grant Date has not then occurred and the
Grantee’s Separation occurs prior to the Close of Business on December 31, 2019
on account of a termination of the Grantee’s employment for Cause, all Options
that are not vested and exercisable as of the Close of Business on the date of
Separation will terminate at that time and all Options that are vested and
exercisable as of the Close of Business on the date of Separation will terminate
at the Close of Business on the first Business Day following the expiration of
the 90-day period that began on the date of the Grantee's Separation.

(l) If (i) the Grantee’s Separation does not occur prior to the Close of
Business on December 31, 2019, or (ii) a Change in Control after the Grant Date
has not then occurred and the Grantee’s Separation occurs (A) on account of a
termination of the Grantee’s employment without Cause, (B) on account of a
termination of the Grantee’s employment by the Grantee with or without Good
Reason, or (C) by reason of the death or Disability of the Grantee, all Options
that are not vested and exercisable as of the



6

--------------------------------------------------------------------------------

 

Close of Business on the date of Separation after giving effect to the
provisions of Sections 3 and 8 above will terminate at that time and all Options
that are vested and exercisable as of the Close of Business on the date of
Separation after giving effect to the provisions of Sections 3 and 8 above will
terminate at the expiration of the Term.

In any event in which Options remain exercisable for a period of time following
the date of the Grantee’s Separation as provided above, the Options may be
exercised during such period of time only to the extent the same were vested and
exercisable as provided in Section 3 above on such date of Separation (after
giving effect to the application of Section 8 above).  Notwithstanding any
period of time referenced in this Section 9 or any other provision of this
Agreement or any other agreement that may be construed to the contrary, the
Options will in any event terminate not later than upon the expiration of the
Term.

Nontransferability.  Options are not transferable (either voluntarily or
involuntarily), before or after Grantee’s death, except as follows: (a) during
Grantee’s lifetime, pursuant to a domestic relations order, issued by a court of
competent jurisdiction, that is not contrary to the terms and conditions of the
Plan or this Agreement, and in a form acceptable to the Committee; or (b) after
Grantee’s death, by will or pursuant to the applicable laws of descent and
distribution, as may be the case.  Any person to whom Options are transferred in
accordance with the provisions of the preceding sentence shall take such Options
subject to all of the terms and conditions of the Plan and this Agreement,
including that the vesting and termination provisions of this Agreement will
continue to be applied with respect to the Grantee.  Options are exercisable
only by the Grantee (or, during the Grantee’s lifetime, by the Grantee’s court
appointed legal representative) or a person to whom the Options have been
transferred in accordance with this Section.

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement.  “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee.  By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock received upon exercise of any Options during the Misstatement
Period that are not sold, exchanged, transferred or otherwise disposed of during
the Misstatement Period.  “Misstatement Period” means the 12-



7

--------------------------------------------------------------------------------

 

month period beginning on the date of the first public issuance or the filing
with the Securities and Exchange Commission, whichever occurs earlier, of the
financial statement requiring restatement.

No Stockholder Rights.  Prior to the exercise of Options in accordance with the
terms and conditions set forth in this Agreement, the Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock underlying the Options, as
applicable, nor will the existence of this Agreement affect in any way the right
or power of the Company or any stockholder of the Company to accomplish any
corporate act, including, without limitation, any reclassification,
reorganization or other change of or to its capital or business structure,
merger, consolidation,  liquidation, or sale or other disposition of all or any
part of its business or assets.

Adjustments.  If the outstanding shares of QVCB Stock or LVNTB Stock, as
applicable, are subdivided into a greater number of shares (by stock dividend,
stock split, reclassification or otherwise) or are combined into a smaller
number of shares (by reverse stock split, reclassification or otherwise), or if
the Committee determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of QVCB Stock or LVNTB Stock, as applicable, or other similar corporate
event (including mergers or consolidations) affects shares of QVCB Stock or
LVNTB Stock, as applicable, such that an adjustment is required to preserve the
benefits or potential benefits intended to be made available under this
Agreement, then the applicable Options will be subject to adjustment (including,
without limitation, as to the number and type of Options and the Base Price per
share of such Options) in such manner as the Committee, in its sole discretion,
deems equitable and appropriate in connection with the occurrence of any of the
events described in this Section 13 following the Grant Date.

Restrictions Imposed by Law.  Without limiting the generality of Section 10.8 of
the Plan, the Grantee will not exercise the Options, and the Company will not be
obligated to make any cash payment or issue or cause to be issued any shares of
Common Stock if counsel to the Company determines that such exercise, payment or
issuance would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which shares of such Common
Stock are listed or quoted.  The Company will in no event be obligated to take
any affirmative action in order to cause the exercise of the Options or the
resulting payment of cash or issuance of shares of Common Stock to comply with
any such law, rule, regulation or agreement.

Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:





8

--------------------------------------------------------------------------------

 

Liberty Interactive Corporation

12300 Liberty Boulevard 

Englewood,  Colorado 80112 

Attn:  General Counsel

 

Unless the Company elects to notify the Grantee via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee's address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

Amendment.  Notwithstanding any other provision hereof, this Agreement may be
amended from time to time as approved by the Committee as contemplated in the
Plan.  Without limiting the generality of the foregoing, without the consent of
the Grantee,

(m) this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or (ii) to add
to the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company’s stockholders and,
provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary because of the adoption or promulgation of, or change
in or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities laws; and

(n) subject to any required action by the Board or the stockholders of the
Company, the Options granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided, that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any Options.

Grantee Employment.  Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time, with or without Cause, subject to the provisions of the
Employment Agreement.

Nonalienation of Benefits.  Except as provided in Section 10 of this Agreement,
(i) no right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.





9

--------------------------------------------------------------------------------

 

Governing Law.  This Agreement will be governed by, and construed in accordance
with, the internal laws of the State of Colorado.  Any dispute with respect to
the enforcement or interpretation of this Agreement shall be subject to the
arbitration provisions set forth in Section 9.12 of the Employment Agreement,
whether or not the “Employment Period” under such agreement has ended.

Construction.  References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense.  All decisions of the Committee upon questions regarding this Agreement
or the Plan will be conclusive.  Unless otherwise expressly stated herein, in
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan will control.  The headings of the sections of this
Agreement have been included for convenience of reference only, are not to be
considered a part hereof and will in no way modify or restrict any of the terms
or provisions hereof.

Rules by Committee.  The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.

Entire Agreement.  This Agreement, together with the applicable provisions of
the Employment Agreement, is in satisfaction of and in lieu of all prior
discussions and agreements, oral or written, between the Company and the Grantee
regarding the subject matter hereof.  The Grantee and the Company hereby declare
and represent that no promise or agreement not expressed herein or in the
Employment Agreement has been made regarding the Award and that this Agreement,
together with the Employment Agreement, contains the entire agreement between
the parties hereto with respect to the Award and replaces and makes null and
void any prior agreements between the Grantee and the Company regarding the
Award.  Subject to the restrictions set forth in Sections 10 and 18, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

Grantee Acceptance.  The Grantee will signify his acceptance of the terms and
conditions of this Agreement by signing below and returning a signed copy to the
Company.

Code Section 409A Compliance.  To the extent that the provisions of Section 409A
of the Code or any U.S. Department of the Treasury regulations promulgated
thereunder are applicable to any Option, the parties intend that this Agreement
will meet the requirements of such Code section and regulations and that the
provisions hereof will be interpreted in a manner that is consistent with such
intent.  The Grantee will cooperate with the Company in taking such actions as
the Company may reasonably request to assure that this Agreement will meet the
requirements of Section 409A of the Code and any U.S. Department of the Treasury
regulations promulgated thereunder and to limit the amount of any additional
payments required by Section 9.7 of the Employment Agreement to be made to the
Grantee.





10

--------------------------------------------------------------------------------

 

Liberty Interactive Corporation

 

 

By: /s/ Richard N. Baer

Name:Richard N. Baer

Title:Senior Vice President and General Counsel

 

 

 

/s/ Gregory B. Maffei

Gregory B. Maffei

 

11

--------------------------------------------------------------------------------

 

 

Exhibit A
Liberty Interactive Corporation 2010 Incentive Plan
(see attached)

 



1

 

--------------------------------------------------------------------------------